PER CURIAM.
The defendants in an action for damages resulting from a rear-end automobile collision have appealed from a judgment notwithstanding the verdict entered by the Circuit Court for Escambia County, setting aside the jury verdict for the defendant, directing a verdict for the plaintiff on the issue of liability, but granting a new trial on the issue of damages only.
This cause having been orally argued before the Court, the briefs and record on appeal having been read and given full consideration, and the appellants having failed to demonstrate reversible error, the order of the lower court appealed from herein is affirmed so far as it orders a new trial. See Pensacola Transit Co. v. Denton, 119 So.2d 296 (Fla.App.1960). In the said order, however, the trial court restricts the new trial to the issue of damages only, in accordance with the plaintiff’s motion for judgment notwithstanding the verdict, but our examination of the trial record convinces us that justice to all parties concerned requires that both issues — liability and damages — be submitted to the jury at the new trial, primarily because the evidence as to both issues is so inextricably interlaced that the new jury should be allowed to consider and determine both issues. Therefore, the order appealed from is reversed as to its provision that the new trial be restricted to the issue of damages, and the order is otherwise affirmed.
CARROLL, DONALD K., Acting C. J., and RAWLS and WIGGINTON, JJ., concur.